Exhibit 10.30a
ADDENDUM ONE
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM ONE TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is dated on January 9, 2008, but is made effective as of July 1,
2002, between The Community Hospital Group, Inc., dba JFK Medical Center, a New
Jersey corporation (“JFK”), and GK Financing, LLC, a California limited
liability company (“GKF”).
RECITALS
     WHEREAS, on or about December 11, 1996, GKF and JFK executed a Lease
Agreement for a Gamma Knife Unit (the “Original Lease”);
     WHEREAS, effective July 1, 2002, the parties verbally agreed to modify
certain terms of the Original Lease, but inadvertently neglected to execute a
document memorializing the same; and
     WHEREAS, the parties desire to enter into this Addendum in order to
memorialize their verbal agreement effective July 1 2002, to modify terms of the
Original Lease.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meaning set forth in the Original Lease.
     2. Per Procedure Payments. In recognition of the decreases in the Medicare
reimbursement rates which occurred after the Original Lease was entered into,
and pursuant to Section 7 of the Original Lease, the per procedure payment for
the use of the Equipment shall be reduced from the per procedure rate set forth
in the Original Lease of * per procedure, to the following amounts:

  (a)   From July 1, 2002 through and including December 31, 2002, the per
procedure payment payable by JFK to GKF shall be equal to * per procedure.    
(b)   From and after January 1, 2003, the per procedure payment payable by JFK
to GKF shall be * per procedure.

     3. Marketing Support. The last sentence of Section 9(e) of the Original
Lease shall be deleted in its entirety and replaced with the following:

- 1 -



--------------------------------------------------------------------------------



 



“As funds are expended by JFK in accordance with the marketing budget and plan,
JFK shall submit invoices (together with documentary evidence supporting the
invoices) for its expenditures and, promptly following the receipt of such
invoices, GKF shall reimburse JFK for * of the expenditures up to the GKF limit
of * per year.”
     4. Full Force and Effect. Except as otherwise amended hereby or provided
herein, all of the terms and provisions of the Original Lease shall remain in
full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                      GKF:            JFK:            GK FINANCING, LLC      
THE COMMUNITY HOSPITAL GROUP, INC.,             dba JFK Medical Center
 
                   
By:
  /s/ Ernest A. Bates, M.D.       By:   /s/ J. Scott Gebhard    
 
                   
 
  Ernest A. Bates, M.D.       Name:   J. Scott Gebhard    
 
  Policy Committee Member       Title:   EVP/COO
 
   

- 2 -